



[methlogonew3a04.jpg]


METHODE ELECTRONICS, INC. ADDS HEALTH CARE EXECUTIVE MARTHA GOLDBERG ARONSON TO
ITS BOARD OF DIRECTORS


Chicago, IL -April 21, 2016 - Methode Electronics, Inc. (NYSE: MEI), a global
developer of custom engineered and application specific products and solutions,
announced the election of Martha Goldberg Aronson as a director of the Company.


Chairman Walter J. Aspatore said, “We are pleased to welcome Martha to our board
of directors and look forward to leveraging her operational leadership in the
health care industry to help Methode capitalize on opportunities within our key
markets. Her years of diversified health care experience, financial management,
and international expertise will make her a meaningful contributor in supporting
Methode’s growth strategy and increasing shareholder value.”


Ms. Aronson most recently served as Executive Vice President and President,
Global Healthcare, at Ecolab, Inc., a specialty chemical company. She previously
was President, North America at Hill-Rom Holdings, Inc., a global medical
technology company. Prior to Hill-Rom, Ms. Aronson spent 18 years at Medtronic,
Inc., a medical technology provider, most recently serving as Senior Vice
President and Chief Talent Officer. Ms. Aronson is currently a member of the
board of directors of CONMED Corporation, Hutchinson Technology, Inc. and the
Guthrie Theater.


Ms. Aronson commented, “I am excited to join Methode’s board and look forward to
working with my fellow directors and Methode’s management team, supporting the
company’s innovation and value-added solutions. I am honored by the trust the
board has placed in me.”


Ms. Aronson has received a number of awards and accolades throughout her
professional career for her outstanding leadership skills and accomplishments in
the health care industry, including being named as one of the 35 most
influential women in health care in Minnesota in 2014. Ms. Aronson received her
MBA from the Harvard Graduate School of Business Administration and a Bachelor
of Arts in Economics from Wellesley College.


About Methode Electronics, Inc.
Methode Electronics, Inc. (NYSE: MEI) is a global developer of custom engineered
and application specific products and solutions with manufacturing, design and
testing facilities in China, Egypt, Germany, India, Italy, Lebanon, Malta,
Mexico, Singapore, Switzerland, the United Kingdom and the United States. We
design, manufacture and market devices employing electrical, electronic,
wireless, safety radio remote control, sensing and optical technologies to
control and convey signals through sensors, interconnections and controls. Our
business is managed on a segment basis, with those segments being Automotive,
Interface, Power Products and Other. Our components are in the primary end
markets of the automobile, computer, information processing and networking
equipment, voice and data communication systems, consumer electronics,
appliances, aerospace vehicles and industrial equipment industries. Further
information can be found on Methode's Web site www.methode.com.




For Methode Electronics, Inc.:
Kristine Walczak, Dresner Corporate Services, 312-780-7205,
kwalczak@dresnerco.com



